EXHIBIT 10.32

 

AMENDMENT TO THE

CONFIDENTIALITY, NON-COMPETITION AND

TERMINATION BENEFITS AGREEMENT

 

This Amendment to the Confidentiality, Non-Competition and Termination Benefits
Agreement (the “Amendment”) is made effective as of January 1, 2009, by and
between James J. Gold (“Executive”) and Bergdorf Goodman, Inc., a New York
corporation (“Bergdorf”) and a wholly owned subsidiary of The Neiman Marcus
Group, Inc., a Delaware corporation (“NMG”).

 

W I T N E S S E T H:

 

WHEREAS, the Executive and Bergdorf entered into the Confidentiality,
Non-Competition and Termination Benefits Agreement (the “Agreement”) effective
as of May 3, 2004, and

 

WHEREAS, the Executive and Bergdorf now desire to amend the Agreement for
compliance with Internal Revenue Code Section 409A and the Treasury Regulations
thereunder;

 

NOW, THEREFORE, pursuant to the authority reserved in Paragraph 7, the Agreement
is amended as follows:

 

1.             Paragraph 1(a) of the Agreement is hereby amended and restated in
its entirety as follows:

 

(a)  While Executive is employed at-will by Bergdorf, if (i) Bergdorf terminates
Executive’s employment for any reason other than for “Cause,” his “Total
Disability,” or his death, or Executive terminates his employment for “Good
Reason” in accordance with Paragraph 1(e), and (ii) the Executive’s termination
of employment also constitutes a separation from service under Treasury
Regulation Section 1.409A-1(h), then, subject to Paragraphs 1(c) and 1(d) below,
Bergdorf shall provide Executive with benefits (“Termination Benefits”)
consisting of:

 

(1)  an amount equivalent to 1.5 times his then-current annual base salary, less
required withholding, which amount would be paid over an 18-month period
(hereinafter, the “Salary Continuance Period”) in regular, bi-weekly
installments beginning with the first payroll period immediately following such
termination; and

 

(2)  if, at the time of his termination, Executive participates in a group
medical insurance plan offered by Bergdorf and Executive is eligible for and
elects to receive continued coverage under such plan in accordance with the
Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”) or any
successor law, Bergdorf will reimburse Executive during the Salary Continuance
Period or, if shorter, the period of such actual COBRA continuation coverage,
for the total amount of the monthly COBRA medical insurance premiums actually
paid by Executive for such continued medical insurance benefits.

 

--------------------------------------------------------------------------------


 

2.             Paragraph 1(b) of the Agreement is hereby amended and restated in
its entirety as follows:

 

(b)  Bergdorf shall require any successor or assignee (whether direct or
indirect, by purchase, merger, consolidation, or otherwise) to all or
substantially all the business and/or assets of Bergdorf, by agreement in
writing in form and substance reasonably satisfactory to Executive, expressly,
absolutely, and unconditionally to assume and agree to perform this Agreement in
the same manner and to the same extent that Bergdorf would be required to
perform it if no such succession or assignment had taken place.  If Bergdorf
fails to obtain such agreement by the effective time of any such succession or
assignment and if such failure constitutes Good Reason then the Termination
Benefits to which Executive is entitled upon a termination for Good Reason
pursuant to Paragraph 1(a) shall be the sole remedy of Executive for any failure
by Bergdorf to obtain such agreement.  As used in this Agreement, “Bergdorf”
shall include any successor or assignee (whether direct or indirect, by
purchase, merger, consolidation, or otherwise) to all or substantially all the
business and/or assets of Bergdorf that executes and delivers the agreement
provided for in this Paragraph 1(b) or that otherwise becomes obligated under
this Agreement by operation of law.

 

3.             Paragraph 1(d) of the Agreement is hereby amended and restated in
its entirety as follows:

 

(d)  If Executive is arrested or indicted for any felony, other serious criminal
offense, or any violation of federal or state securities laws, or has any civil
enforcement action brought against him by any regulatory agency, for actions or
omissions related to his employment with Bergdorf, or if Bergdorf reasonably
determines in its sole judgment that Executive has committed any act or omission
that would have entitled Bergdorf to terminate his employment for Cause, whether
such act or omission was committed during his employment with Bergdorf or during
the Salary Continuance Period, then (1) Bergdorf’s obligation to provide
Termination Benefits shall immediately end, and (2) Executive shall repay to
Bergdorf any amounts paid to him as Termination Benefits within 30 days after a
written request to do so by Bergdorf.

 

4.             The Agreement is hereby amended by the addition of the following
as Paragraph 1(e):

 

(e)  The Executive may terminate his employment for Good Reason.  To exercise
his right to terminate for Good Reason, the Executive must provide written
notice to Bergdorf of his belief that Good Reason exists within 90 days of the
initial existence of the circumstance(s) believed to constitute Good Reason, and
such notice shall describe the circumstance(s) believed to constitute Good
Reason.  If such circumstance(s) may reasonably be remedied, Bergdorf shall have
30 days to effect that remedy.  If not remedied within that 30-day period, the
Executive may terminate his employment for Good Reason by delivery of written
notice to Bergdorf; provided, however, that a termination for Good Reason must
occur no later than 180 days after the initial existence of the
circumstance(s) believed to constitute Good Reason; otherwise, the Executive is
deemed to have accepted the circumstance(s) that may have given rise to the
existence of Good Reason.

 

5.             The Agreement is hereby amended by the addition of the following
as Paragraph 10:

 

--------------------------------------------------------------------------------


 

10.           In the event Executive is determined to be a specified employee
(as defined by Treasury Regulation Section 1.409A-1(i)) by Bergdorf upon
Executive’s separation from service (as defined by Treasury Regulation
Section 1.409A-1(h)), any payment hereunder subject to Code Section 409A which
is payable upon such separation from service may not be made before the date
that is six months after the date of the separation from service (or, if earlier
than the end of the six-month period, the date of death of Executive).  Any such
payments which are due during the six-month period shall be accumulated and paid
on the first day of the seventh month following the date of Executive’s
separation from service.

 

6.             Appendix A to the Agreement is hereby amended by the addition of
the following as Paragraph 6:

 

6.             “Good Reason” shall mean any of the following actions if taken
without Executive’s prior consent:  (i) a material diminution in Executive’s
base compensation; (ii) a material diminution in Executive’s authority, duties,
or responsibilities; (iii) a material diminution in the authority, duties, or
responsibilities of the officer of Bergdorf to whom Executive is required to
report; (iv) a material diminution in the budget over which Executive retains
authority; (v) a material change in the geographic location at which Executive
must perform services; and (vi) any other action or inaction that constitutes a
material breach by Bergdorf of this Agreement.

 

7.             Except as otherwise specifically set forth herein, all other
terms and conditions of the Agreement shall remain in full force and effect.

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
on this the 10th day of December, 2008.

 

 

 

BERGDORF GOODMAN, INC.

 

 

 

 

 

 

 

By:

 

/s/  Nelson A. Bangs

 

Name:

Nelson A. Bangs

 

Title:

Vice President

 

 

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

/s/  James J. Gold

 

 

James J. Gold

 

--------------------------------------------------------------------------------